Citation Nr: 0401570	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-05 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Enrique A. Palsiw, Jr., Esq.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had recognized Philippine guerilla service from 
August 1944 to December 1945, during which time he was 
awarded the Purple Heart, and service with the regular 
Philippine Army from December 1945 to January 1946 and from 
February 1946 to April 1946.  He died in December 1992.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied entitlement to 
service connection for the cause of the veteran's death.  

The appellant requested a hearing, which was scheduled for 
March 2003.  She did not appear for that hearing and instead 
an informal conference was held.  

In July 2003, a statement was received from an attorney from 
a private law firm, indicating that he and his firm were 
designated by the appellant to pursue her cause of death 
claim.  The correspondence was acknowledged by the appellant 
(by thumb mark) and witnessed by 2 people.  The 
correspondence substantially complies with the requirements 
set out in 38 C.F.R. § 20.603, governing representation by 
attorneys-at-law.  In compliance with 38 C.F.R. § 20.603, the 
Board notes that the designation must only apply as to the 
specific attorney who signed the June 2003 correspondence, on 
his firm's letterhead, and it appears that the designation 
only applies as to the specific claim currently on appeal, 
according to the correspondence.  Therefore, representation 
of the appellant by a private attorney is recognized in this 
case.  

In the June 2003 correspondence from the appellant's 
representative, it was argued that the veteran had a 100 
percent service-connected disability, which had been rated as 
such for 10 years.  In effect, the representative raised a 
claim for benefits under 38 U.S.C.A. § 1318.  This claim is 
referred to the RO for appropriate action.  

The issue involving entitlement to VA death benefits under 
the provisions of 38 U.S.C.A. § 1310 (the matter currently on 
appeal) is separate and distinct from the issue of 
entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318, because sections 1310 and 1318 contemplate 
different criteria for entitlement to VA benefits.  
Therefore, the two issues are not inextricably intertwined, 
cf. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), and the 
Board may address the issue of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1310 at this time.


FINDINGS OF FACT

1.  The veteran's death certificate establishes that the 
immediate cause of death was cardio-pulmonary arrest, with an 
antecedent cause of respiratory failure with an underlying 
cause of far advanced pulmonary tuberculosis (PTB) with 
cavitation and bullae formation.  

2.  At the time of the veteran's death, service connection 
was in effect for shortening of the right lower extremity, 
residual of a gunshot wound (40%) and for damaged muscle 
groups XIII, XIV and XV of the right thigh (30%).  

3.  The medical evidence does not establish that the service-
connected shortening of the right lower extremity, residual 
of a gunshot wound or damaged muscle groups XIII, XIV and XV 
of the right thigh caused, or contributed substantially or 
materially to cause, the veteran's death.

4.  There is no evidence of record which reflects that either 
the primary or secondary causes of the veteran's death, i.e., 
PTB, had their onset in service or were related to any in-
service disease or injury or service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled.  The appellant 
was notified, by means of the discussions in a July 2002 
rating decision, December 2002 statement of the case (SOC), 
and April 2003 Supplemental Statement of the Case (SSOC) of 
the criteria for establishing service connection for the 
cause of the veteran's death, the pertinent law and 
regulations, and the reasons for the denial of her claim.  
She has been informed, therefore, of what the evidence needs 
to show in order for the claim to be granted.  VA must also 
notify the appellant of evidence and information necessary to 
substantiate her claim and inform her whether she or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This was accomplished by virtue of duty to assist 
letters issued by the RO in February and April 2002, as well 
as the December 2002 SOC.  

The VCAA notification letter sent to the appellant in 
February 2002 also properly notified her of her statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  That is, even though the letter 
requested a response within 60 days, it also expressly 
notified the appellant that she had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's medical records are on file as 
available, as set forth below.  There is no indication of any 
additional and available relevant records that the RO has 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  A medical opinion is not necessary to make a 
decision as to this claim, inasmuch as there is no competent 
evidence tending to show that the veteran had tuberculosis 
during service or the presumptive period.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  

II.  Factual Background

The veteran's service records reflect that he sustained a 
gunshot wound of the right thigh, resulting in a compound, 
complete fracture of the right femur, during combat.  The 
records firmly establish that this wound was sustained in 
August 1945 in the line of duty.  A diagnosis of malaria is 
also shown in a September 1945 record.  The service records 
and April 1946 discharge certificate reveal no other 
injuries, disabilities or illnesses.  In April 1946, a 
medical board determined that the veteran was unfit for 
further duty due to his right thigh disability.  The 
veteran's service medical records are completely negative for 
conditions later associated with his death, including any 
respiratory conditions or PTB.

A VA examination was conducted in May 1949, at which time 
diagnoses included residuals of a gunshot wound, through and 
through, right thigh, muscle injuries to groups XIII, XIV and 
XV, shortening of the femur and a foreign body in the soft 
tissue at the site of the fracture.  

In a May 1949 rating action, the RO granted service 
connection for shortening of the right lower extremity, 
residual of gunshot wound, with malunited fracture and 
limited knee flexion (40%) and for moderately severe damage 
to muscle groups XIII, XIV and XV of the right thigh (30%).  
A combined evaluation of 60 percent was assigned from April 
1946.  Following denial of the veteran's application for an 
increased evaluation by the RO, the claim ultimately reached 
the Board in November 1979, at which time it was determined 
that the increased disability evaluations were not warranted.  

In August 1985, the veteran filed a claim for 
unemployability, indicating that he had been employed as a 
farmer, but was unable to continue working due to increased 
symptoms of his service-connected right thigh disabilities.  

A VA examination was conducted in October 1985, at which time 
the veteran complained of right leg pain.  Impressions of 
residuals of a gunshot wound of the right thigh with healed 
scars and healed malunited fracture of the right femur, 
shortening of the right lower extremity and a metallic 
foreign body in the muscles of the thigh, were made.  In a 
November 1985 rating action, the RO determined that increased 
evaluations were not warranted for the veteran's service-
connected disabilities nor was entitlement to individual 
unemployability warranted. 

In May 1991, the veteran filed another claim for an increased 
evaluation, stating that right hip and knee was affected by 
his service-connected disabilities.  The claim was disallowed 
in July 1991, as the veteran had not submitted any evidence 
in support of the claim, as was requested by the RO in May 
1991.

The veteran's death certificate shows that he died in 
December 1992 at the age of 70.  The death certificate 
establishes that the immediate cause of death was cardio-
pulmonary arrest, with an antecedent cause of respiratory 
failure with an underlying cause of far advanced pulmonary 
tuberculosis (PTB) with cavitation and bullae formation  

The appellant filed a VA Form 21-534, Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by a Surviving Spouse or Child in 
October 1998.  

In April 1999, a medical certificate from the physician 
attending to the veteran at the time of his death was 
received, certifying the causes of his death, as listed on 
the official death certificate.  

In a June 1999 rating action, the RO denied claims of 
entitlement to service connection for the cause of the 
veteran's death, accrued benefits and for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 

In October 1999, a private medical statement was added to the 
record from a doctor who treated the veteran from February to 
December 1991for moderate to severe pain over the right thigh 
with paresthesia of the right leg and foot.  The doctor noted 
that the veteran reported that this was due to a gunshot 
wound sustained during service.

In December 1999, the RO again denied the claim of 
entitlement to service connection for the cause of the 
veteran's death, reasoning that it was not well-grounded.  

The appellant filed to reopen her claim in January 2002.  In 
February 2002, the appellant was advised of the provisions of 
the VCAA, and notified that her claim would be reviewed again 
under the new law.  

In March 2002, the physician who attended the veteran in the 
emergency room at the time of his death in December 1992 
issued a statement.  The doctor reported that aggressive 
resuscitation effort in the emergency room was futile, and 
the veteran was never admitted for hospitalization.  He 
recalled that a chest X-ray had shown far advanced PTB, which 
caused respiratory failure and was recorded as the cause of 
his death on the death certificate.  The doctor also 
commented that no further records were available, as they 
were kept for only 5 years. 

In April 2002, the RO contacted a second source of evidence 
identified by the appellant as having pertinent records, the 
Baguio City Health Department.  In a statement received in 
October 2002, a health officer from that source indicated 
that records dated prior to 1990 were destroyed in an 
earthquake.   

In July 2002, the RO denied entitlement to service connection 
for the cause of the veteran's death.  The appellant 
perfected an appeal to the Board.


III.  Pertinent Law and Regulations

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for cardiovascular-renal disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  Evidence of activity on comparative study of 
X-ray films showing pulmonary tuberculosis within the three-
year presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  38 C.F.R. §§ 3.307(a)(3); 
3.371(a).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2002).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).


IV.  Analysis

The appellant contends that the causes of the veteran's death 
are attributable to service, specifically his service-
connected gunshot wound of the right thigh.  

At the time of the decedent's death, service connection was 
in effect for shortening of the right lower extremity, 
residual of a gunshot wound (40%) and for damaged muscle 
groups XIII, XIV and XV of the right thigh (30%), due to a 
gunshot wound to the right thigh, sustained during service.  
The service medical records are negative for treatment of any 
injuries, wounds, disabilities, or diseases during service, 
except for a notation of malaria.  PTB was not noted in 
service or within 3 years thereafter.  There is no indication 
that the veteran ever suffered from any of the primary or 
secondary causes of his death as listed on his death 
certificate at any time during service, or for decades 
thereafter.  

Upon careful review of this case, the Board finds that there 
is no competent evidence relating the causes of the veteran's 
death to any in-service disease or injury or to his service-
connected disabilities.  The appellant has contended in this 
appeal, without support in the medical record, that the 
causes of his death were somehow related to his service or 
service-connected disabilities.  The record fails to include 
any clinical evidence etiologically linking any of the 
certified causes of the veteran's death to service or with 
his service-connected disabilities.

The Board recognizes the appellant's sincere belief that the 
veteran's death was related in some way to service or the 
gunshot wound to the right thigh.  Nevertheless, in this 
case, the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the 
veteran's death and his service or service-connected 
conditions.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 
119 S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In addition, there is no competent evidence of record showing 
that the service-connected shortening of the right lower 
extremity, residual of a gunshot wound or damaged muscle 
groups XIII, XIV and XV of the right thigh caused, or 
contributed substantially or materially to cause, the 
veteran's death.

Although the veteran served in a time of war, there has been 
no allegation or evidence that that PTB began in combat.  
Therefore, 38 U.S.C.A. § 1154(b), pertaining to proof of 
service incurrence or aggravation of a disease or injury in 
the case of a veteran who engaged in combat with the enemy, 
is not for application.

Therefore, although the Board is sympathetic with the 
appellant's loss of her husband, there is a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, there is no competent medical evidence 
establishing a nexus between any in-service injury or disease 
and the conditions that caused and contributed to cause the 
veteran's death, and any such conclusion by the Board would 
therefore be purely speculative in nature.  The preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

ORDER

The claim of entitlement to service connection for cause of 
death is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



